DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 57-60 and 67-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51, 56, 61, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solow et al., US 2018/0241759.

51 and 61. Solow teaches a method and system comprising:
Input/output and control circuitry [processor 28, network interface 26,  paras. 18, 19, 26];
receiving, by a first content platform administered by a first provider, an access token from a second content platform administered by a second provider [video service provider, which administers home access points/video service, may not administer the outside the home access point, which may instead be administered by a public authority (e.g. airport or shopping mall wireless) or a cellular carrier, Figs, 1a, 1b, 1d, 2a; paras. 13, 17, 28; ISPs can also vary between access points and are a separate entity (administered separately) from the video service provider, paras. 17, 19, 28; video content itself also may be provided via by third party, paras. 13], wherein the access token enables access to the second content platform by the first content platform [token or credential is sent from processor 28 to client device 14, Figs. 2b, 2c, 3b; paras. 13, 21, 25-27, 29, 32];
determining access parameters that comprise the access token, wherein at least one access parameter comprises calendar data indicating a start time and a duration that the second content platform is accessible via the first content platform [access parameters including duration of access from out of home access point is controlled by authorization token/credential, Figs. 2b, 2c, 3b, paras. 20, 25-27, 29, 32];
receiving updated calendar data that indicates either the start time or the duration, defined by the access parameters that comprise the access token, are changed and updating the access parameters that comprise the access token based on the updated calendar data [access duration parameters are increased (updated) based on behavior tracking, Figs. 2b, 2c, 3b, paras. 21, 22, 25-27, 29, 32]; and
modifying access to the second content platform by the first content platform based on an updated access token comprising the updated access parameters [current time restrictions are applied, Figs. 2b, 2c, 3b, paras. 14, 15, 25-27, 29, 32].

56 and 66. Solow teaches the method of claim 51, wherein the access token further comprises a temporary license to consume a content item, accessed by the first content platform via the second content platform, corresponding to a selected content identifier generated by the second content platform and accessible via the first content platform [time restricted access (i.e. temporary license) is granted to view requested content items on secondary (outside the home) platform, Figs. 2b, 2c, 3b, paras. 20-22, 25-27, 29, 32].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 52 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Solow as cited above in view of Kolde et al., US 7,921,440.

52 and 62. Solow is silent on comparing access duration to content duration.  Kolde teaches a method including comparing a duration of a content item, accessed by the first content platform via the second content platform, to an access duration defined by the access token; and determining, based on the comparing, whether the duration of the content item exceeds the access duration [time length of content is compared to remaining time allotment, claim 2, Figs. 2, 9, cols 3-4, ll. 57-16; col. 6, 19-34; cols. 10-11, ll. 49-2].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references in order to enforce the time restriction; determining this via comparison is straightforward and the result is useful as a trigger to block remaining content.


Claims 53 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Solow and Kolde as cited above in view of Panchaksharaiah et al., 2017/0094352 (hereinafter “Pan”).

53 and 63 (from 52 and 62). The above references are silent on displaying an alert when content length exceeds access duration.  Pan teaches a method further comprising:
in response to determining that the duration of the content item exceeds the access duration, generating for display an alert that the duration of the content item exceeds the access duration [paras. 27, 155, 170]; and
wherein generating for display the content item and reducing the access duration by the amount of time equal to the duration of the content item occur in response to determining that the duration of the content item does not exceed the access duration [paras. 27, 155].
Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to modify the above references with Pan, to inform users why content may not be displayed, avoiding frustration or at least confusion.  Decrementing a time limit is necessary to properly track the amount of time watched and control access outside that time period.


Claims 54, 55, 64, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Solow as cited above in view of Panchaksharaiah et al., 2017/0094352 (hereinafter “Pan”).

54 and 64 (from 51 and 61). Pan teaches a method further comprising:
dividing an access duration, defined by the access token, into a plurality of portions for a plurality of content types; identifying a content type of a content item, accessed by the first content platform via the second content platform; and reducing a portion of the access duration corresponding to the identified content type [content length watched is tracked by (i.e. divided by) content type, and time is decremented on that basis, paras. 27, 55, 57, 155, 170]. Before the effective filing date of the claimed invention, it would have been obvious to modify Solow to manage time access based on content type.  This allows more customization of the restrictions applied, for example allowing longer access to older content but shorter durations for newly released content. This can be used beneficially either to limit access to inappropriate content or to implement service tiers (e.g. all access vs. only older content access) to maximize revenue.

55 and 65. Pan teaches the method of claim 51, further comprising:
adding a duration of a content item, accessed by the first content platform via the second content platform, to a length of content consumed via the first content platform; calculating a new remaining access duration representing a difference between an access duration defined by the access token and the duration of content consumed by the user; and replacing a remaining access duration with the new remaining access duration [play length of media asset is added to time viewed; time watched is calculated and updated as user watches content, resulting in a new access duration, paras. 27, 55, 57, 155, 170].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424